483 F.2d 590
Roger KIRKLAND, Plaintiff-Appellant,v.SHELL OIL COMPANY and Toxie Lee Schmidt et al., Defendants-Appellees.
No. 71-3152.
United States Court of Appeals,Fifth Circuit.
June 19, 1973.Certiorari Denied Dec. 3, 1973.See 94 S.Ct. 584.

Carl J. Barbier, New Orleans, La., for plaintiff-appellant.
Al J. Moore, Herschel E. Richard, Jr., New Orleans, La., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and RIVES and CLARK, Circuit Judges.
PER CURIAM:


1
This case consolidated for the purpose of oral argument with Nations v. Morris, 5 Cir., 1973, 483 F.2d 577, is controlled by that opinion.


2
Affirmed.